Citation Nr: 1445711	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  05-35 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1969 to June 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for hypertension as directly related to service or in the alternative as secondary to his service-connected PTSD.  The Veteran's contention in regards to direct service connection is that his hypertension is the result of in-service herbicide exposure.  In February 2013 the Veteran was afford a VA examination.  In that examination the examiner opined on the subject of whether the Veteran's hypertension is caused or aggravated by the Veteran's service connected PTSD.  However, the examiner did not address whether the Veteran's hypertension is etiologically related to herbicide exposure.  

Consequently, in February 2014 the Board remanded for an addendum opinion to address whether the Veteran's hypertension is etiologically related to in-service herbicide exposure.  In response, the VA examiner indicated that it is less likely as not that the Veteran hypertension is etiologically related to in-service herbicide exposure.  The examiner's rational was that hypertension "... is not a presumptive disease linked to Agent Orange."  March 2014 VA Addendum Opinion.  While it is the case that hypertension is not subject to presumptive service connection under 38 C.F.R. § 3.309(e), the Veteran may nonetheless establish entitlement to service connection with a competent opinion that his hypertension is caused by or the result of in-service herbicide exposure.  In consideration of this, the Board finds the rational in the March 2014 VA addendum opinion inadequate. 

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124   (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, an addendum opinion must be provided that details why Veteran's hypertension is not etiologically related to herbicide exposure beyond simply citing the fact Veteran's condition is not subject to presumptive service connection.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the provider of the March 2014 addendum opinion, for a further addendum opinion.   If unavailable, the claims file should be forwarded to another VA examiner.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  

The examiner is requested to address the following: 

The fact that hypertension is not subject to presumptive service connection does not preclude the Veteran from obtaining entitlement to service connection for hypertension by establishing a nexus between his hypertension and herbicide exposure.  With this in mind does the VA examiner still maintain that it is less likely as not (i.e., probability less than 50 percent) that the Veteran's current hypertension is not related to active duty service, to include exposure to herbicides in service?

For purposes of providing this opinion, please accept as truthful the Veteran's assertion that he was exposed to herbicides while on active duty service.

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



